     Case 2:19-cv-07039-RGK-PJW Document 6 Filed 08/13/19 Page 1 of 4 Page ID #:96



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
6    Assistant United States Attorney
     Asset Forfeiture Section
7         1400 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-3391
9         Facsimile: (213) 894-0142
          E-mail:    John.Kucera@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12
                              UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. CV 19-07039
15
16              Plaintiff,
                                              NOTICE OF RELATED CASES
17                    v.                      PURSUANT TO LOCAL RULE 83-1.3.1

18   APPROXIMATELY $182,182.50 IN
     BANK FUNDS SEIZED FROM AMRO BANK
19   N.V. ACCOUNT ‘6352;
     APPROXIMATELY $23,175.00 IN BANK
20
     FUNDS SEIZED FROM PLAINS CAPITAL
21   BANK ACCOUNT ‘3939,

22              Defendants.
23
           Pursuant to Local Rule 83-1.3.1, notice is hereby given that
24
     this case is related to the following pending cases:
25
           1.   Case number CV 18-6742-RGK (PJWx), In the Matter of the
26
     Seizure of Any and All Funds Held in Republic Bank of Arizona Account
27
     XXXX1889; XXXX2592, XXXX1938, XXXX2912, and XXXX2500.
28
     Case 2:19-cv-07039-RGK-PJW Document 6 Filed 08/13/19 Page 2 of 4 Page ID #:97



1          2.   Case Number CV 18-8420-MRW, United States of America v.
2    $1,546,076.35 IN BANK FUNDS SEIZED FROM REPUBLIC BANK OF ARIZONA
3    ACCOUNT ‘1889, et al.
4          3.   Case number CV 18-8423-RGK (PJWx), United States of America
5    v. $404,374.12 in Bank Funds Seized from National Bank of Arizona
6    Account ‘0178, et al.
7          4.   Case number CV 18-8551-DSF, United States of America v. Real
8    Property Located in San Francisco County, California.
9          5.   Case number CV 18-8555, United States of America v. Real
10   Property Located in Maricopa County, Arizona.
11         6.   Case number CV 18-8556, United States of America v. Real
12   Property Located in Coconino County, Arizona.
13         7.   Case number CV 18-8565, United States of America v.
14   $16,500,000.00 in Bank Funds Seized from K&H Account ‘1210.
15         8.   Case number CV 18-8566-RGK (PJWx), United States of America
16   v. $5,462,027.17 in Bank Funds Seized from Compass Bank Account
17   ‘3873, et al.
18         9.   Case number CV 8568-RGK (PJWx), United States of America v.
19   $359,527.06 Seized from Compass Bank Account ‘3825, et al.
20         10. Case number CV 18-8569-RGK (PJWx), United States of America
21   v. €1,680,028.85 in Bank Funds Seized from Fio Account ‘2226, et al.
22         11. Case number CV 18-8723-PA, United States of America v. Real
23   Property Located in San Francisco, California.
24         12. Case number CV 18-8730-CJC, United States of America v. Real
25   Property Located in Sebastopol, California.
26         13. Case number CV 18-8577-RGK (PJWx), United States of America
27   v. €3,213,937.81 in Bank Fund Seized from Fio Account ‘4194, et al.
28



                                             2
     Case 2:19-cv-07039-RGK-PJW Document 6 Filed 08/13/19 Page 3 of 4 Page ID #:98



1          14. Case number CV 18-8570-RGK (PJWx), United States of America
2    v. Any and All Funds in ‘K000 K, et al.
3          15. Case number CV 18-8578-RGK (PJWx), United States of America
4    v. $3,374,918.61 in Bank Funds Seized from Prosperity Bank Account
5    ‘7188.
6          16. Case number CV 18-8579-RGK (PJWx), United States of America
7    v. $689,884.48 Seized from First Federal Savings & Loan of San Rafael
8    Account ‘3620, et al.
9          17. Case number CV 18-8588-RGK (PJWx), United States of America
10   v. $699,940.00 in Bank Funds from ING Bank ‘7684, et al.
11         18. Case number CV 18-8592-FMO, United States of America v.
12   Various Internet Domain Names.
13         19. Case number CV 18-8747-DDP, United States of America v.
14   €605,976.95 In Bank Funds Seized from Fio Account ‘8083, et al.
15         20. Case number CV 18-8748-MWF, United States of America v. Any
16   and All Funds Seized from Knab Bank Account ‘7664.
17         21. Case number CV 18-8749, United States of America v. Any and
18   All Funds Seized from Rabo Bank Account ‘2452.
19         22. Case number CV 18-8750, United States of America v. Any and
20   All Funds Seized from Rabo Bank Account ‘4721.
21         23. Case number CV 18-8753, United States of America v.
22   £747,664.17 Seized from Saxo Payments Account ‘1262.
23         24. Case number CV 18-8754, United States of America v. Any and
24   All Funds Seized from LHV Pank Account ‘4431.
25         25. Case number CV 18-8759, United States of America v. Real
26   Property Located in Chicago, Illinois.
27         26. Case number CV 18-8760, United States of America v. Real
28   Property Located in St. Helena, California.



                                             3
     Case 2:19-cv-07039-RGK-PJW Document 6 Filed 08/13/19 Page 4 of 4 Page ID #:99



1          27. Case number CV 18-8763, United States of America v. Real
2    Property Located in San Francisco, California.
3          28. Case number CV 18-8764, United States of America v. Real
4    Property Located in Paradise Valley, Arizona.
5          29. Case number CV 19-07032, United States of America v.
6     Approximately $1,412,085.94 in Bank Funds Seized from USAA Savings
7     Account ‘2155, et al.
8          30. Case number CV 19-07044, United States of America v.
9    Approximately $11,802.76 seized from Citibank Account ‘6973.
10         31. Case number CV 19-07048, United States of America v.
11   Approximately $518,172.92 seized from Wells Fargo bank Account ‘4455.
12
13    Dated: August 13, 2019               NICOLA T. HANNA
                                           United States Attorney
14                                         BRANDON D. FOX
15                                         Assistant United States Attorney
                                           Chief, Criminal Division
16                                         STEVEN R. WELK
                                           Assistant United States Attorney
17                                         Chief, Asset Forfeiture Section
18
19                                         ____/s/John J. Kucera________
                                           JOHN J. KUCERA
20                                         Assistant United States Attorney
21
                                           Attorneys for Plaintiff
22                                         United States of America
23
24
25
26
27
28



                                             4
